SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á veinte y tres de Octubre de mil novecientos dos, en los autos de procedimiento sumarísimo instados ante el Tribunal de Distrito de Mayagüez, por Doña María Luisa y Doña María de los Angeles Falcón contra Don Federico Schroder en cobro de pesos; Resultando: Que habiendo presentado demanda ante el Tribunal de Distrito de Mayagüez, con fecha trece de Febrero último, Doña María Luisa y Doña María de los Angeles Falcón contra Don Federico Schroder, con súplica de que éste fuera requerido para que dentro del término de treinta días realizara el pago de la cantidad de quinientos dollars, que les adeudaba del primer plazo de obligación hipotecaria, con más cuarenta y cuatro dollars, diez centavos, en concepto de intereses, y expirado-aquel término, se dispu-siera la venta en pública subasta de los bienes hipotecados por veinte días y por la tasación pactada, con las costas á cargo de Schroder, el referido Tribunal dictó auto en diez y ocho de Febrero citado, por el que-declaró no haber lugar al requerimiento de pago, ni á lo demás solicitado, contra cuyo auto interpusieron los demandantes recurso de reposición que también fué desestimado por auto' de once de Marzo siguiente. — Resultando: Que contra el mencionado auto de diez y ocho de Febrero han interpuesto Doña María Luisa y Doña María de los Angeles Falcón, recurso de casación por infracción de ley, citando como infringidos, en el con-cepto que explican los artículos 1,091, 1,125 y 1,281 del Có-*597digo Civil, los 128 y 146 de la Ley Hipotecaria, el 168 de su Reglamento y las resoluciones de la Dirección General de los Registros, de once de Noviembre de mil ochocientos ochenta y seis, quince de Marzo de mil ochocientos ochenta y siete y tres de Enero de mil ochocientos noventa y tres.— Visto : Siendo Ponente el Juez Asociado Don José C. Her-nández. — Considerando: Que el artículo 1,718 de la Ley de Enjuiciamiento Civil exige que en el escrito interpo-niendo el recurso de casación por infracción de ley, además de citarse con precisión y claridad la ley ó doctrina legal que se crea infringida y el concepto en que lo haya sido, se exprese el párrafo del artículo 1,690 en que se halle com-prendido. — Considerando: Que en el presente recurso se omite en absoluto la cita del mencionado artículo 1,690 ; y que en su virtud, por semejante defecto legal en su interpo-sición, no cabe discutirlo y resolverlo. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación interpuesto por Doña María Luisa y Doña María de los Angeles Falcón, á las que condenamos en las costas; y con devolución de los autos, comuniqúese esta resolución al Tribunal de Distrito' de Mayagíiez á los efectos procedentes. — Así por esta nuestra sentencia lo pro-nunciamos, mandamos y firmamos.
José C. Hernández. — Louis Sulzbacher. — J. H. MacLeary.
Publicación. — Leída y publicada fué la' anterior sentencia por el Sr. Juez Asociado Don José C. Hernández, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico, á veinte y tres de Octubre de mil novecientos dos. — Antonio F. Castro, Secretario.